Citation Nr: 1823306	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  94-36 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residual fracture of the left transverse process of the second lumbar vertebra. 

2.  Entitlement to an initial rating in excess of 10 percent for multilevel degenerative changes of the cervical spine. 


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 



INTRODUCTION

The Veteran had active service from April 1966 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 1992 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota and Boise, Idaho, respectively. 

The December 2011 rating decision, in relevant part, granted service connection for a cervical spine disability, rated as 10 percent disabling, effective January 28, 2008.  The Veteran filed a notice of disagreement with respect to the rating assigned, as well as the determined effective date.  While the rating remained unchanged, a May 2016 rating decision granted an earlier effective date of March 31, 2005.  The Veteran continued the appeal process for the assigned rating but the record does not reflect that he disagreed with the determined effective date.  Therefore, the Board has limited its consideration accordingly.

The Board provided detailed historical recitations in its previous remand orders.  Given the extremely lengthy historical nature of this case, they are incorporated by reference at this time.  In July 2013, the Board remanded the issues for additional development.  It has now been returned to the Board for further appellate action.  The Agency of Original Jurisdiction (AOJ) has adequately complied with the July 2013 remand directives and there is no bar to proceeding with the appeal.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As a procedural matter, the Board is granted a 100 percent rating beginning May 22, 2013.  Prior to that time, the Veteran was rated at 20 percent for a lumbar spine disability and separately rated at 10 percent for a cervical spine disability.  Under the relevant diagnostic code, a 100 percent rating is assigned for unfavorable ankylosis for the entire spine (cervical through lumbar).  Therefore, the Board will consider whether higher rating are warranted separately for the period prior to May 22, 2013.  As such, the issue are listed separately on the Title Page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. From May 22, 2013, the Veteran is shown to have unfavorable ankylosis of the entire spine (thoracolumbar and cervical).  

2. Prior to May 22, 2013, the lumbar spine disability was manifested by subjective complaints of pain, spasm, and limitation of motion; objective findings included limitation of motion no worse than flexion to 70 degrees and extension to 10 degrees.  Listing of the spine, marked limitation of forward bending, loss of lateral motion, or abnormal mobility on forced motion has not been shown.

3. Prior to May 22, 2013, the cervical spine disability was manifested by subjective complaints of pain and limitation of motion; objective findings included flexion limited to no more than 35 degrees with pain and extension to 35 degrees.  Favorable ankylosis of the cervical spine was not shown.


CONCLUSIONS OF LAW

1. The criteria for a rating of 100 percent for unfavorable ankylosis of the entire spine have been met from May 22, 2013.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5235, Note 6 (2017).

2. A rating in excess of 20 percent for residual fracture of the left transverse process of the second lumbar vertebra were not met prior to May 22, 2013. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DC 5235 (2017).

3.  A rating in excess of 10 percent for multilevel degenerative changes of the cervical spine were not met prior to May 22, 2013. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DC 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Initially, the rating criteria for a thoracolumbar spine disability changed during the pendency of the appeal.  When a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant applies.  Marcoux v. Brown, 9 Vet. App. 289 (1996): VAOPGCPREC 11-92 (Mar. 24, 1997). VAOPGCPREC 3-2000 (April 10, 2000).  Accordingly, the disability must be rated according to both the old and new rating criteria, and the Veteran must receive the benefit of the most favorable rating.  

The Veteran's lumbosacral spine disability was previously rated as 20 percent disabling under DC 5293, a code previously assigned for intervertebral disc syndrome (IVDS).  Effective September 23, 2002, VA revised the criteria for evaluating IVDS.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5243).  Effective September 25, 2003, VA further revised the criteria for the evaluation of diseases and injuries of the spine.  See 68 Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-43).  

When a law or regulation changes while an appeal is pending, the version most favorable to the claimant applies, absent legislative intent to the contrary.  Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory or regulatory provisions, however, may not be applied to any time before the effective date of the change.  38 U.S.C. § 7104 (c); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998). 

In June 2002 and October 2004 supplemental statements of the case, as well as a June 2009 notice letter, the Veteran was afforded notice of the revised criteria for spinal disabilities.  Additionally, his pending appeal was reconsidered in light of the revised criteria thereafter.  Therefore, no prejudice to the Veteran exists in the Board's adjudication of the issues at this time.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (2002). 

Prior to the regulatory revisions, DC 5293, for IVDS, awarded the following: pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief, warranted a 60 percent evaluation.  Severe IVDS, with recurring attacks and with intermittent relief, warranted a 40 percent evaluation.  Moderate IVDS with recurring attacks warranted a 20 percent evaluation, and slight IVDS warranted a 10 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 (2002). 

Under the revised regulations effective September 23, 2002, IVDS (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Using the revised criteria, IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent evaluation.  

With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent evaluation is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note 1.

The second revision to the diagnostic criteria for spinal disabilities was effective September 26, 2003.  At that time, VA amended its Schedule for Rating Disabilities, 38 C.F.R. Part 4, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and IVDS under DC 5243.  These subsequent changes are noted below. 

The Veteran was previously considered under DC 5295, for lumbosacral strain. Prior to the regulatory changes, DC 5295 provided as follows:

* Lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position (20 percent). 
* Severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign; marked limitation of forward bending in the standing position; loss of lateral motion with osteoarthritic changes; or narrowing or irregularity of the joint space; or some of the above with abnormal mobility on forced motion (40 percent).

Prior to the regulatory changes, limitation of motion of the lumbosacral spine was rated under DC 5292.  Under this code, a 10 percent rating was warranted for slight limitation of motion, a 20 percent rating was assigned for moderate limitation of motion, and a 40 percent evaluation was assigned for severe limitation of motion was required.  38 C.F.R. § 4.71a, DC 5292 (2002).  A 40 percent rating represented the maximum schedular rating under both DCs 5292 and 5293. 

Subsequent to the regulatory changes, lumbosacral strain, degenerative disc disease, and other disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

* Unfavorable ankylosis of the entire spine (100 percent).
* Unfavorable ankylosis of the entire thoracolumbar spine (50 percent).
* Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (40 percent).
* Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine (30 percent).
* Forward flexion of the of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent).

* Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

* Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Board will address the claims under this framework.

Since May 22, 2013

After a review of the evidence, a 100 percent rating is warranted from May 22, 2013, but not before.  At least three examiners have all agreed that the Veteran has ankylosis of the entire spine (thoracolumbar and cervical). 

Specifically, in a May 22, 2013, private examination report, the examiner found that the Veteran had unfavorable ankylosis of the spine.  The examiner reasoned that it has been noted that the Veteran had pain with flexion and extension resulting in decreased range of motion measurements, despite being on muscle relaxants and anti-inflammatory medications.  Further, he relayed that unfavorable ankylosis was considered to be present in the medical community, when, from a practical standpoint, an individual loses the functional ability to perform activities of daily living without experiencing significant symptoms.  

The examiner reflected that the Veteran experienced some degree of pain throughout the entire day, and that the severity of the pain depended only on his level of activity.  Further, the Veteran's symptoms would be much more severe if he was not taking a daily muscle relaxant and anti-inflammatory medication.  Additionally, he continued to have significant breakthrough pain even with his daily regimen of medication, which limited his functional range of motion.  

Last, the examiner opined that the Veteran would likely need spinal injections as his symptoms will likely progressively become more severe with time.  The examiner stated that the fact that the Veteran was on an excellent medication and exercise program but still having breakthrough pain requiring spinal injections provided a much more realistic evaluation of his day-to-day activities as opposed to a snapshot in time when he was seen by a health care provider.  

A January 2015 VA examiner found that the Veteran had favorable ankylosis of the entire spine.  A January 2017 examiner found unfavorable ankylosis of the entire spine.  The January 2017 examiner that constant pain in the neck restricted the mobility of the neck such as that simple tasks like operating a moving vehicle or turning over in bed would be painful.  

With regard to the lumbar spine, the Veteran reported constant pain.  Forward flexion was found to be to 50 degrees; extension to 20 degrees; and right and left lateral flexion and rotation to 14 degrees.  There was pain on examination which resulted in functional loss.  The examiner noted the presence of muscle spasm resulting in abnormal gait.  The examiner then stated again that the Veteran suffered from unfavorable ankylosis of the entire spine.  

Thus, while Veteran's spinal disability was painful and had limitation of motion, there was no clinical evidence of ankylosis until the May 2013 private examination report.  As he was consistently examined and treated throughout the extensive appellate period, and ankylosis of any kind did not appear in the record until May 2013, the unfavorable ankylosis of the entire spine was established by contemporaneous medical evidence on May 22, 2013, the date of the private medical examination report.    

To that end, early treatment reports, such as the numerous VA examination reports and treatment notes, did not demonstrate that the spine was ankylosed.  Specifically, range of motion testing of the lumbar spine throughout the 1990s and into 2013 reflected flexion from a high of 95 degrees (September 1992) to a low of 70 degrees (April 1997) and extension from a high of 30 degrees (June 2003) to a low of 10 degrees (September 1992).  While range of motion was limited, no ankylosis was shown.

Prior to May 22, 2013

Prior to May 22, 2013, both the Veteran's lumbar and cervical spine disabilities were appropriately compensated at the previously assigned levels.  

As noted above, a higher rating for the lumbar spine is warranted with severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  In addition, a higher rating is warranted for severe limitation of motion or forward flexion of the thoracolumbar spine 30 degrees or less.

With respect to limitation of motion, flexion was at worse to 70 degrees and extension was at worse to 10 degrees.  As flexion was to 70 degrees at its worse, a higher rating is not warranted for severe limitation of motion.  Next, listing of the whole spine has not been shown.  While the Veteran has reported pain and spasm, physical examinations have been negative for a clinical finding of listing of the whole spine.  

Further, there has been no loss of lateral motion as lateral bending was reported to 25 degrees on left and 35 degrees on the right in April 1997, lateral flexion to 40 degrees on the left and 35 degrees on the right in October 2000, lateral bending to 30 degrees bilaterally in June 2003 and April 2004, and lateral flexion to 20 degrees bilaterally in December 2009.  While lateral limitation of motion has been show, there has been no loss of lateral motion as required for a higher rating.

Moreover, while degenerative joint disease and degenerative disc disease have been diagnosed, the X-rays have shown mild degenerative changes of the lumbar spine in May 1998 and mild to moderate foraminal narrowing at the lumbar spine in December 2009.  In addition, no abnormal mobility on forced motion has been identified as evidenced by the a normal gait in September 1992, a "non-antalgic" gait in October 2000, and no abnormal gait in November 2011.  Therefore, a higher rating for the lumbar spine was not warranted prior to May 2013.

With respect to the cervical spine, a higher rating for the cervical spine is warranted with forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine (30 percent) or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  The evidence shows cervical flexion to 50 degrees with extension to 60 degrees in January 2008 and flexion to 60 degrees and extension to 60 degrees in April 2008.  

In a November 2011 VA examination, forward flexion was to 40 degrees with objective evidence of pain at 35 degrees and extension to 40 degrees, with objective evidence of pain at 35 degrees.  There was no localized tenderness or pain to palpation for the joints or soft tissues of the cervical spine.  Guarding and muscle spasm were present but did not result in abnormal gait.  There was no muscle atrophy, no radiculopathy, and while the examiner noted the presence of IVDS, he noted that the Veteran had no incapacitating episodes over the preceding 12 months.  In March 2013, the range of motion for his neck was at 50 percent, with mechanical neck stiffness and pain.  Based on the above, a higher rating for the cervical spine is not warranted prior to May 2013.

The has also considered whether staged ratings were warranted at any time during the lengthy pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007); however, the Veteran's symptoms were consistent with his 20 percent rating for his lumbar disability, and 10 percent for his cervical disability, until May 22, 2013, and as such, staged ratings are not warranted.  

Furthermore, the pre-amended rating criteria for the lumbar spine disorder (pre-September 2003) may be applied if more favorable, but these criteria do not result in any advantage to the Veteran when compared to the amended rating criteria. 

The Board has considered the Veteran's lay statements that his lumbar and cervical spine disabilities were worse earlier in the appeal period.  Specifically, he has complained of back pain and stiffness with periods of exacerbation, weakness, numb feelings, tenderness, discomfort with sitting and walking long distances, neck ache, and tingling in his arms.  

While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, Layno v. Brown, 6 Vet. App. 465, 470 (1994), he is not competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. Such competent evidence concerning the nature and extent of the Veteran's lumbar and cervical spine disabilities have has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  

The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which these disabilities are evaluated.  Moreover, as the examiners have the requisite medical expertise to render medical opinions regarding the degree of impairment caused by the disabilities and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology for the period prior to May 2013.  In light of the above, the appeals are granted effective May 22, 2013, as a single disability rating, and denied as separate lumbar and cervical spine disabilities prior to that time.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




	(CONTINUED ON NEXT PAGE)


ORDER

An 100 percent rating for unfavorable ankylosis of the entire spine (thoracolumbar and cervical) is granted from May 22, 2013, subject to the regulations pertaining to the payment of monetary benefits. 

A rating in excess of 20 percent for residual fracture of the left transverse process of the second lumbar vertebra prior to May 22, 2013, is denied. 

A rating in excess of 10 percent for multilevel degenerative changes of the cervical spine prior to May 22, 2013, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


